 

Exhibit 10.1

RealNetworks, Inc.

2005 Stock Incentive Plan

(Amended and Restated Effective as of June 25, 2007)

 

 

‘
1. PURPOSE OF THE PLAN

Purpose.  The purpose of the RealNetworks, Inc 2005 Stock Incentive Plan (the
“Plan”), as amended and restated, is to assist RealNetworks, Inc., a Washington
corporation (the “Company”), and its subsidiaries in attracting and retaining
selected individuals to serve as employees, directors, consultants and/or
advisors of the Company who are expected to contribute to the Company’s success
and to achieve long-term objectives which will inure to the benefit of all
shareholders of the Company through the additional incentives inherent in the
Awards hereunder.

   

2. DEFINITIONS

2.1.  “Award” shall mean any Option, Stock Appreciation Right, Restricted Stock
Award, Performance Award, Other Share-Based Award or any other right, interest
or option relating to Shares or other property (including cash) granted pursuant
to the provisions of the Plan.

 

2.2.  “Award Agreement” shall mean any written agreement, contract or other
instrument or document, including through an electronic medium, evidencing any
Award granted by the Committee hereunder.

 

2.3.  “Board” shall mean the board of directors of the Company.

 

2.4.  “Code” shall mean the Internal Revenue Code of 1986, as amended from time
to time.

 

2.5.  “Committee” shall mean the Compensation Committee of the Board, consisting
of no fewer than two Directors, each of whom is (i) a “Non-Employee Director”
within the meaning of Rule 16b-3 of the Exchange Act, (ii) an “outside director”
within the meaning of Section 162(m) of the Code, and (iii) an “independent
director” for purpose of the rules and regulations of the NASDAQ Stock Market.

 

2.6.  “Covered Employee” shall mean a “covered employee” within the meaning of
Section 162(m) of the Code.

 

2.7.  “Director” shall mean a non-employee member of the Board.

 

2.8.  “Employee” shall mean any employee of the Company or any Subsidiary and
any prospective employee conditioned upon, and effective not earlier than, such
person’s becoming an employee of the Company or any Subsidiary. Solely for
purposes of the Plan, an Employee shall also mean any consultant or advisor who
provides services to the Company or any Subsidiary, so long as such person
(i) renders bona fide services that are not in connection with the offer and
sale of the Company’s securities in a capital-raising transaction and (ii) does
not directly or indirectly promote or maintain a market for the Company’s
securities.

 

2.9.  “Exchange Act” shall mean the Securities Exchange Act of 1934, as amended.

 

2.10.  “Fair Market Value” shall mean, with respect to any property other than
Shares, the market value of such property determined by such methods or
procedures as shall be established from time to time by the Committee. The Fair
Market Value of Shares as of any date shall be the per Share closing price of
the Shares as reported on the NASDAQ Stock Market on that date (or if there was
no reported price on such date, on the last preceding date on which the price
was reported); if the Company is not then listed on the NASDAQ Stock Market but
is listed on the New York Stock Exchange, the Fair Market Value of the Shares
shall be the per Share closing price of the Shares as reported on the New York
Stock Exchange on that date (or if there was no reported price on such date, on
the last preceding date on which the price was reported); or, if the Company is
not then listed on the NASDAQ Stock Market or the New York Stock Exchange, the
Fair Market Value of Shares shall be determined by the Committee in its sole
discretion using appropriate criteria.

 

2.11.  “Freestanding Stock Appreciation Right” shall have the meaning set forth
in Section 6.1.

 

2.12.  “Limitations” shall have the meaning set forth in Section 10.5.

 

2.13.  “Option” shall mean any right granted to a Participant under the Plan
allowing such Participant to purchase Shares at such price or prices and during
such period or periods as the Committee shall determine.

 

2.14.  “Other Share-Based Award” shall have the meaning set forth in
Section 8.1.

 

2.15.  “Participant” shall mean an Employee or Director who is selected by the
Committee to receive an Award under the Plan.

 

2.16.  “Payee” shall have the meaning set forth in Section 13.1.

 

2.17.  “Performance Award” shall mean any Award of Performance Shares or
Performance Units granted pursuant to Article 9.

 

2.18.  “Performance Period” shall mean that period established by the Committee
at the time any Performance Award is granted or at any time thereafter during
which any performance goals specified by the Committee with respect to such
Award are to be measured.

 

2.19.  “Performance Share” shall mean any grant pursuant to Article 9 of a unit
valued by reference to a designated number of Shares, which value may be paid to
the Participant by delivery of such property as the Committee shall determine,
including cash, Shares, other property, or any combination thereof, upon
achievement of such performance goals during the Performance Period as the
Committee shall establish at the time of such grant or thereafter.

 

2.20.  “Performance Unit” shall mean any grant pursuant to Section 9 of a unit
valued by reference to a designated amount of property (including cash) other
than Shares, which value may be paid to the Participant by delivery of such
property as the Committee shall determine, including cash, Shares, other
property, or any combination thereof, upon achievement of such performance goals
during the Performance Period as the Committee shall establish at the time of
such grant or thereafter.

 

2.21.  “Permitted Assignee” shall have the meaning set forth in Section 12.3.

 

2.22.  “Prior Plans” shall mean, collectively, the Company’s 1996 Stock Option
Plan, the Company’s 2000 Stock Option Plan, the Company’s 2002 Director Stock
Option Plan and the Company’s Director Compensation Stock Plan.

 

2.23.  “Restricted Stock” shall mean any Share issued with the restriction that
the holder may not sell, transfer, pledge or assign such Share and with such
other restrictions as the Committee, in its sole discretion, may impose
(including any restriction on the right to vote such Share and the right to
receive any dividends), which restrictions may lapse separately or in
combination at such time or times, in installments or otherwise, as the
Committee may deem appropriate.

 

2.24.  “Restriction Period” shall have the meaning set forth in Section 7.1.

 

2.25.  “Restricted Stock Award” shall have the meaning set forth in Section 7.1.

 

2.26. “Shares” shall mean the shares of common stock of the Company, par value
$0.001 per share.

 

2.27. “Stock Appreciation Right” shall mean the right granted to a Participant
pursuant to Section 6.

 

2.28. “Subsidiary” shall mean any corporation (other than the Company) in an
unbroken chain of corporations beginning with the Company if, at the time of the
granting of the Award, each of the corporations other than the last corporation
in the unbroken chain owns stock possessing 50% or more of the total combined
voting power of all classes of stock in one of the other corporations in the
chain.

 

2.29. “Substitute Awards” shall mean Awards granted or Shares issued by the
Company in assumption of, or in substitution or exchange for, awards previously
granted, or the right or obligation to make future awards, by a company acquired
by the Company or any Subsidiary or with which the Company or any Subsidiary
combines.

 

2.30. “Tandem Stock Appreciation Right” shall have the meaning set forth in
Section 6.1.

   

3. SHARES SUBJECT TO THE PLAN

3.1 Number of Shares.  

(a) Subject to adjustment as provided in Section 12.2, a total of
14,685,043 Shares shall be authorized for grant under the Plan, plus up to
314,957 Shares remaining available for grant under the Company’s Director
Compensation Stock Plan on the effective date of the amendment and restatement
of the Plan, up to an aggregate maximum of 15,000,000 Shares authorized for
grant under the Plan. Any Shares that are subject to Awards of Options, Stock
Appreciation Rights or Tandem Stock Appreciation Rights shall be counted against
this limit as one (1) Share for every one (1) Share granted. Any Shares that are
subject to Awards other than Options, Stock Appreciation Rights or Tandem Stock
Appreciation Rights shall be counted against this limit as two and two-tenths
(2.2) Shares for every one (1) Share granted.

 

(b) If any Shares subject to an Award or to an award under the Prior Plans are
forfeited or expire, or any Award or award under the Prior Plans is settled for
cash, the Shares subject to such Award or to such award under the Prior Plans
shall, to the extent of such forfeiture, expiration or cash settlement or
non-issuance, again be available for Awards under the Plan, subject to
Section 3.1(d) below. Notwithstanding anything to the contrary contained herein,
the following Shares shall not be added to the Shares authorized for grant under
paragraph (a) of this Section: (i) Shares tendered by the Participant or
withheld by the Company in payment of the purchase price of an Option,
(ii) Shares tendered by the Participant or withheld by the Company to satisfy
any tax withholding obligation with respect to an Award, and (iii) Shares
subject to a Stock Appreciation Right that are not issued in connection with the
stock settlement of the Stock Appreciation Right on exercise thereof.

 

(c) Substitute Awards may be issued under the Plan and such Substitute Awards
shall not reduce the Shares authorized for grant under the Plan or authorized
for grant to a Participant in any calendar year. Additionally, in the event that
a company acquired by the Company or any Subsidiary or with which the Company or
any Subsidiary combines has shares available under a pre-existing plan approved
by shareholders and not adopted in contemplation of such acquisition or
combination, the shares available for grant pursuant to the terms of such
pre-existing plan (as adjusted, to the extent appropriate, using the exchange
ratio or other adjustment or valuation ratio or formula used in such acquisition
or combination to determine the consideration payable to the holders of common
stock of the entities party to such acquisition or combination) may be used for
Awards under the Plan and shall not reduce the Shares authorized for grant under
the Plan; provided that Awards using such available shares shall not be made
after the date awards or grants could have been made under the terms of the
pre-existing plan, absent the acquisition or combination, and shall only be made
to individuals who were not Employees or Directors prior to such acquisition or
combination.

 

(d) Any Shares that again become available for grant pursuant to this Article
shall be added back as one (1) Share if such Shares were subject to Options or
Stock Appreciation Rights granted under the Plan or options or stock
appreciation rights granted under the Prior Plans, and as two and two-tenths
(2.2) Shares if such Shares were subject to Awards other than Options or Stock
Appreciation Rights granted under the Plan.

 

3.2.  Character of Shares.  Any Shares issued hereunder may consist, in whole or
in part, of authorized and unissued shares or shares purchased in the open
market or otherwise.

   

4. ELIGIBILITY AND ADMINISTRATION

4.1.  Eligibility.  Any Employee or Director shall be eligible to be selected as
a Participant.

 

4.2.  Administration.  (a) The Plan shall be administered by the Committee. The
Committee shall have full power and authority, subject to the provisions of the
Plan and subject to such orders or resolutions not inconsistent with the
provisions of the Plan as may from time to time be adopted by the Board, to:
(i) select the Employees and Directors to whom Awards may from time to time be
granted hereunder; (ii) determine the type or types of Awards, not inconsistent
with the provisions of the Plan, to be granted to each Participant hereunder;
(iii) determine the number of Shares to be covered by each Award granted
hereunder; (iv) determine the terms and conditions, not inconsistent with the
provisions of the Plan, of any Award granted hereunder; (v) determine whether,
to what extent and under what circumstances Awards may be settled in cash,
Shares or other property, subject to Section 8.1; (vi) determine whether, to
what extent, and under what circumstances cash, Shares, other property and other
amounts payable with respect to an Award made under the Plan shall be deferred
either automatically or at the election of the Participant; (vii) determine
whether, to what extent and under what circumstances any Award shall be canceled
or suspended; (viii) interpret and administer the Plan and any instrument or
agreement entered into under or in connection with the Plan, including any Award
Agreement; (ix) correct any defect, supply any omission or reconcile any
inconsistency in the Plan or any Award in the manner and to the extent that the
Committee shall deem desirable to carry it into effect; (x) establish such rules
and regulations and appoint such agents as it shall deem appropriate for the
proper administration of the Plan; and (xi) make any other determination and
take any other action that the Committee deems necessary or desirable for
administration of the Plan.

 

(b) Decisions of the Committee shall be final, conclusive and binding on all
persons or entities, including the Company, any Participant, and any Subsidiary.
A majority of the members of the Committee may determine its actions and fix the
time and place of its meetings. Notwithstanding the foregoing or anything else
to the contrary in the Plan, any action or determination by the Committee
specifically affecting or relating to an Award to a Director shall require the
prior approval of the Board.

 

(c) To the extent not inconsistent with applicable law, including Section 162(m)
of the Code, or the rules and regulations of the NASDAQ Stock Market, the
Committee may delegate to (i) a committee of one or more directors of the
Company any of the authority of the Committee under the Plan, including the
right to grant, cancel or suspend Awards and (ii) to the extent permitted by
law, to one or more executive officers or a committee of executive officers the
right to grant Awards to Employees who are not Directors or executive officers
of the Company and the authority to take action on behalf of the Committee
pursuant to the Plan to cancel or suspend Awards to Employees who are not
Directors or executive officers of the Company.

5. OPTIONS

   

5.1.  Grant of Options.  Options may be granted hereunder to Participants either
alone or in addition to other Awards granted under the Plan. Any Option shall be
subject to the terms and conditions of this Article and to such additional terms
and conditions, not inconsistent with the provisions of the Plan, as the
Committee shall deem desirable.

 

5.2.  Award Agreements.  All Options granted pursuant to this Article shall be
evidenced by a written Award Agreement in such form and containing such terms
and conditions as the Committee shall determine which are not inconsistent with
the provisions of the Plan. The terms of Options need not be the same with
respect to each Participant. Granting of an Option pursuant to the Plan shall
impose no obligation on the recipient to exercise such Option. Any individual
who is granted an Option pursuant to this Article may hold more than one Option
granted pursuant to the Plan at the same time.

 

5.3.  Option Price.  Other than in connection with Substitute Awards, the option
price per each Share purchasable under any Option granted pursuant to this
Article shall not be less than 100% of the Fair Market Value of such Share on
the date of grant of such Option. Other than pursuant to Section 12.2, the
Committee shall not without the approval of the Company’s shareholders (a) lower
the option price per Share of an Option after it is granted, (b) cancel an
Option in exchange for cash or another Award (other than in connection with
Substitute Awards), and (c) take any other action with respect to an Option that
would be treated as a repricing under the rules and regulations of the NASDAQ
Stock Market.

 

5.4.  Option Term.  The term of each Option shall be fixed by the Committee in
its sole discretion; provided that no Option shall be exercisable after the
expiration of seven (7) years from the date the Option is granted, except in the
event of death or disability.

 

5.5.  Exercise of Options.  Vested Options granted under the Plan shall be
exercised by the Participant or by a Permitted Assignee thereof (or by the
Participant’s executors, administrators, guardian or legal representative, as
may be provided in an Award Agreement) as to all or part of the Shares covered
thereby, by the giving of notice of exercise to the Company or its designated
agent, specifying the number of Shares to be purchased, accompanied by payment
of the full purchase price for the Shares being purchased. Unless otherwise
provided in an Award Agreement, full payment of such purchase price shall be
made at the time of exercise and shall be made (a) in cash or cash equivalents
(including certified check or bank check or wire transfer of immediately
available funds), (b) by tendering previously acquired Shares (either actually
or by attestation, valued at their then Fair Market Value), (c) with the consent
of the Committee, by delivery of other consideration (including, where permitted
by law and the Committee, other Awards) having a Fair Market Value on the
exercise date equal to the total purchase price, (d) with the consent of the
Committee, by withholding Shares otherwise issuable in connection with the
exercise of the Option, (e) through any other method specified in an Award
Agreement, or (f) any combination of any of the foregoing. The notice of
exercise, accompanied by such payment, shall be delivered to the Company at its
principal business office or such other office as the Committee may from time to
time direct, and shall be in such form, containing such further provisions
consistent with the provisions of the Plan, as the Committee may from time to
time prescribe. In no event may any Option granted hereunder be exercised for a
fraction of a Share. No adjustment shall be made for cash dividends or other
rights for which the record date is prior to the date of such issuance.

 

5.6.  Form of Settlement.  In its sole discretion, the Committee may provide, at
the time of grant, that the Shares to be issued upon an Option’s exercise shall
be in the form of Restricted Stock or other similar securities, or may reserve
the right so to provide after the time of grant.

 

5.7.  Incentive Stock Options.  The Committee may grant Options intended to
qualify as “incentive stock options” as defined in Section 422 of the Code, to
any employee of the Company or any Subsidiary, subject to the requirements of
Section 422 of the Code. Notwithstanding anything in Section 3.1 to the contrary
and solely for the purposes of determining whether Shares are available for the
grant of “incentive stock options” under the Plan, the maximum aggregate number
of Shares with respect to which “incentive stock options” may be granted under
the Plan shall be 3,000,000 Shares. In addition and notwithstanding anything in
this Section 5 to the contrary, if an incentive stock option is granted to a
Participant who at the time such grant owns (within the meaning of Section 422
of the Code) stock possessing more than 10% of the total combined voting power
of all classes of stock of the Company or of its parent corporation or of any
Subsidiary (i) the option price per Share under the incentive stock option shall
be not less than 110% of the Fair Market Value of a Share on the date of grant
of the incentive stock option and (ii) such incentive stock option shall expire
and no longer be exercisable no later than 5 years from the date of grant.

   

6. STOCK APPRECIATION RIGHTS

6.1.  Grant and Exercise.  The Committee may provide Stock Appreciation Rights
(a) in conjunction with all or part of any Option granted under the Plan or at
any subsequent time during the term of such Option (“Tandem Stock Appreciation
Right”), (b) in conjunction with all or part of any Award (other than an Option)
granted under the Plan or at any subsequent time during the term of such Award,
or (c) without regard to any Option or other Award (a “Freestanding Stock
Appreciation Right”), in each case upon such terms and conditions as the
Committee may establish in its sole discretion.

 

6.2.  Terms and Conditions.  Stock Appreciation Rights shall be subject to such
terms and conditions, not inconsistent with the provisions of the Plan, as shall
be determined from time to time by the Committee, including the following:

 

(a) Upon the exercise of a Stock Appreciation Right, the holder shall have the
right to receive the excess of (i) the Fair Market Value of one Share on the
date of exercise (or such other amount less than Fair Market Value) as the
Committee shall so determine at any time during a specified period before the
date of exercise) over (ii) the grant price of the right on the date of grant,
or in the case of a Tandem Stock Appreciation Right granted on the date of grant
of the related Option (subject to the requirements of Section 409A of the Code
with respect to a Tandem Stock Appreciation Right granted subsequent to the
related Option), as specified by the Committee in its sole discretion, which,
except in the case of Substitute Awards or in connection with an adjustment
provided in Section 12.2, shall not be less than the Fair Market Value of one
Share on such date of grant of the right or the related Option, as the case may
be.

 

(b) Upon the exercise of a Stock Appreciation Right, the Committee shall
determine in its sole discretion whether payment shall be made in cash, in whole
Shares or other property, or any combination thereof.

 

(c) Any Tandem Stock Appreciation Right may be granted at the same time as the
related Option is granted or at any time thereafter before exercise or
expiration of such Option.

 

(d) Any Tandem Stock Appreciation Right related to an Option may be exercised
only when the related Option would be exercisable and the Fair Market Value of
the Shares subject to the related Option exceeds the option price at which
Shares can be acquired pursuant to the Option. In addition, if a Tandem Stock
Appreciation Right exists with respect to less than the full number of Shares
covered by a related Option, then an exercise or termination of such Option
shall not reduce the number of Shares to which the Tandem Stock Appreciation
Right applies until the number of Shares then exercisable under such Option
equals the number of Shares to which the Tandem Stock Appreciation Right
applies.

 

(e) Any Option related to a Tandem Stock Appreciation Right shall no longer be
exercisable to the extent the Tandem Stock Appreciation Right has been
exercised.

 

(f) The provisions of Stock Appreciation Rights need not be the same with
respect to each recipient.

 

(g) The Committee may impose such other conditions or restrictions on the terms
of exercise and the exercise price of any Stock Appreciation Right, as it shall
deem appropriate, including providing that the exercise price of a Tandem Stock
Appreciation Right may be less than the Fair Market Value on the date of grant
if the Tandem Stock Appreciation Right is added to an Option following the date
of the grant of the Option. Notwithstanding the foregoing provisions of this
Section 6.2(g), but subject to Section 12.2, a Freestanding Stock Appreciation
Right shall generally have the same terms and conditions as Options, including
(i) an exercise price not less than Fair Market Value on the date of grant, and
(ii) a term not greater than seven years.

 

(h) Without the approval of the Company’s shareholders, other than pursuant to
Section 11 or Section 12.2, the Committee shall not (i) reduce the grant price
of any Stock Appreciation Right after the date of grant (ii) cancel any Stock
Appreciation Right in exchange for cash or another Award (other than in
connection with Substitute Awards), and (iii) take any other action with respect
to a Stock Appreciation Right that would be treated as a repricing under the
rules and regulations of the NASDAQ Stock Market.

 

(i) The Committee may impose such terms and conditions on Stock Appreciation
Rights granted in conjunction with any Award (other than an Option) as the
Committee shall determine in its sole discretion.

 

7. RESTRICTED STOCK AWARDS

7.1.  Grants.  Awards of Restricted Stock may be issued hereunder to
Participants either alone or in addition to other Awards granted under the Plan
(a “Restricted Stock Award”), and such Restricted Stock Awards shall also be
available as a form of payment of Performance Awards and other earned cash-based
incentive compensation. A Restricted Stock Award shall be subject to
restrictions imposed by the Committee covering a period of time specified by the
Committee (the “Restriction Period”). The Committee has absolute discretion to
determine whether any consideration (other than services) is to be received by
the Company or any Subsidiary as a condition precedent to the issuance of
Restricted Stock.

 

7.2.  Award Agreements.  The terms of any Restricted Stock Award granted under
the Plan shall be set forth in a written Award Agreement which shall contain
provisions determined by the Committee and not inconsistent with the Plan. The
terms of Restricted Stock Awards need not be the same with respect to each
Participant. The Committee may, in its sole discretion and subject to the
limitations imposed under Section 162(m) of the Code and the regulations
thereunder in the case of a Restricted Stock Award intended to comply with the
performance-based exception under Code Section 162(m), waive the forfeiture
period and any other conditions set forth in any Award Agreement subject to such
terms and conditions as the Committee shall deem appropriate.

 

7.3.  Rights of Holders of Restricted Stock.  Unless otherwise provided in an
Award Agreement, beginning on the date of grant of the Restricted Stock Award
and subject to execution of the Award Agreement, the Participant shall become a
shareholder of the Company with respect to all Shares subject to the Award
Agreement and shall have all of the rights of a shareholder, including the right
to vote such Shares and the right to receive distributions made with respect to
such Shares; provided, however, that any Shares or any other property (other
than cash) distributed as a dividend or otherwise with respect to any Restricted
Stock as to which the restrictions have not yet lapsed shall be subject to the
same restrictions as such Restricted Stock.

   

8. OTHER SHARE-BASED AWARDS

8.1.  Grants.  Other Awards of Shares and other Awards that are valued in whole
or in part by reference to, or are otherwise based on, Shares or other property
(collectively “Other Share-Based Awards”) may be granted hereunder to
Participants, in addition to other Awards granted under the Plan. Other
Share-Based Awards shall also be available as a form of payment of other Awards
granted under the Plan and other earned cash-based compensation (including
Directors’ fees).

 

8.2.  Award Agreements.  The terms of Other Share-Based Award granted under the
Plan shall be set forth in a written Award Agreement, or in a sub-plan forming
part of the Plan, which shall contain provisions determined by the Committee and
not inconsistent with the Plan. The terms of such Awards need not be the same
with respect to each Participant.

 

8.3.  Payment.  Except as provided in an Award Agreement, Other Share-Based
Awards may be paid in cash, Shares, other property, or any combination thereof,
in the sole discretion of the Committee at the time of payment. Other
Share-Based Awards may be paid in a lump sum or in installments or, in
accordance with procedures established by the Committee, on a deferred basis
subject to the requirements of Section 409A of the Code.

   

9. PERFORMANCE AWARDS

9.1.  Grants.  Performance Awards in the form of Performance Shares or
Performance Units, as determined by the Committee in its sole discretion, may be
granted hereunder to Participants, for no consideration or for such minimum
consideration as may be required by applicable law, either alone or in addition
to other Awards granted under the Plan. The performance goals to be achieved for
each Performance Period shall be conclusively determined by the Committee and
may be based upon the criteria set forth in Section 10.2.

 

9.2.  Award Agreements.  The terms of any Performance Award granted under the
Plan shall be set forth in a written Award Agreement which shall contain
provisions determined by the Committee and not inconsistent with the Plan. The
terms of Performance Awards need not be the same with respect to each
Participant.

 

9.3.  Terms and Conditions.  The performance criteria to be achieved during any
Performance Period and the length of the Performance Period shall be determined
by the Committee upon the grant of each Performance Award. The amount of the
Award to be distributed shall be conclusively determined by the Committee.

 

9.4.  Payment.  Except as provided in Article 11 or as may be provided in an
Award Agreement, Performance Awards will be distributed only after the end of
the relevant Performance Period. Performance Awards may be paid in cash, Shares,
other property, or any combination thereof, in the sole discretion of the
Committee at the time of payment. Performance Awards may be paid in a lump sum
or in installments following the close of the Performance Period or, in
accordance with procedures established by the Committee, on a deferred basis
subject to the requirements of Section 409A of the Code.

   

10. CODE SECTION 162(m) PROVISIONS

10.1.  Covered Employees.  Notwithstanding any other provision of the Plan, if
the Committee determines at the time a Restricted Stock Award, a Performance
Award or an Other Share-Based Award is granted to a Participant who is, or is
likely to be, as of the end of the tax year in which the Company would claim a
tax deduction in connection with such Award, a Covered Employee, then the
Committee may provide that this Article 10 is applicable to such Award.

 

10.2.  Performance Criteria.  If the Committee determines that a Restricted
Stock Award, a Performance Award or an Other Share-Based Award is subject to
this Article 10, the lapsing of restrictions thereon and the distribution of
cash, Shares or other property pursuant thereto, as applicable, shall be subject
to the achievement of one or more objective performance goals established by the
Committee, which shall be based on the attainment of specified levels of one or
any combination of the following: net revenue; revenue growth; pre-tax income
before allocation of corporate overhead and bonus; earnings per share; net
income; division, group or corporate financial goals; return on shareholders’
equity; total shareholder return; return on assets; attainment of strategic and
operational initiatives; appreciation in and/or maintenance of the price of the
Shares or any other publicly-traded securities of the Company; market share;
gross profits; earnings before taxes, earnings before interest and taxes
earnings before interest, taxes, depreciation and amortization; economic
value-added models; comparisons with various stock market indices; reductions in
costs; cash flow, cash flow per share; return on invested capital; cash flow
return on investment; and improvement in or attainment of expense levels on
working capital levels of the Company or any Subsidiary, division, business
segment or business unit of the Company for or within which the Participant is
primarily employed. Such performance goals also may be based solely by reference
to the Company’s performance or the performance of a Subsidiary, division,
business segment or business unit of the Company, or based upon the relative
performance of other companies or upon comparisons of any of the indicators of
performance relative to other companies. The Committee may also exclude the
impact of an event or occurrence which the Committee determines should
appropriately be excluded, including (a) restructurings, discontinued
operations, extraordinary items, and other unusual or non-recurring charges,
(b) an event either not directly related to the operations of the Company or not
within the reasonable control of the Company’s management, or (c) the cumulative
effects of tax or accounting changes in accordance with generally accepted
accounting principles. Such performance goals shall be set by the Committee
within the time period prescribed by, and shall otherwise comply with the
requirements of, Section 162(m) of the Code, and the regulations thereunder.

 

10.3.  Adjustments.  Notwithstanding any provision of the Plan (other than
Article 11), with respect to any Restricted Stock Award, Performance Award or
Other Share-Based Award that is subject to this Section 10, the Committee may
adjust downwards, but not upwards, the amount payable pursuant to such Award,
and the Committee may not waive the achievement of the applicable performance
goals, except in the case of the death or disability of the Participant or as
otherwise determined by the Committee in special circumstances.

 

10.4.  Restrictions.  The Committee shall have the power to impose such other
restrictions on Awards subject to this Article as it may deem necessary or
appropriate to ensure that such Awards satisfy all requirements for
“performance-based compensation” within the meaning of Section 162(m) of the
Code.

 

10.5.  Limitations on Grants to Individual Participant.  Subject to adjustment
as provided in Section 12.2, no Participant may be granted (i) Options or Stock
Appreciation Rights during any 12-month period with respect to more than
2,000,000 Shares or (ii) Restricted Stock, Performance Awards and/or Other
Share-Based Awards that are denominated in Shares in any 12-month period with
respect to more than 900,000 Shares (the “Limitations”). In addition to the
foregoing, the maximum dollar value payable to any Participant in any 12-month
period with respect to Performance Awards is $3,000,000. If an Award is
cancelled, the cancelled Award shall continue to be counted toward the
applicable Limitations.

   

11. CHANGE OF CONTROL PROVISIONS

11.1.  Impact of Change of Control.  The terms of any Award may provide in the
Award Agreement evidencing the Award that, upon a “Change of Control” of the
Company (as that term may be defined therein), (a) Options and Stock
Appreciation Rights outstanding as of the date of the Change of Control
immediately vest and become fully exercisable, (b) that Options and Stock
Appreciation Rights outstanding as of the date of the Change of Control may be
cancelled and terminated without payment therefor if the Fair Market Value of
one Share as of the date of the Change of Control is less than the per Share
Option exercise price or Stock Appreciation Right grant price, (c) restrictions
and deferral limitations on Restricted Stock lapse and the Restricted Stock
becomes free of all restrictions and limitations and becomes fully vested,
(d) all Performance Awards shall be considered to be earned and payable (either
in full or pro rata based on the portion of Performance Period completed as of
the date of the Change of Control), and any deferral or other restriction shall
lapse and such Performance Awards shall be immediately settled or distributed,
(e) the restrictions and deferral limitations and other conditions applicable to
any Other Share-Based Awards or any other Awards shall lapse, and such Other
Share-Based Awards or such other Awards shall become free of all restrictions,
limitations or conditions and become fully vested and transferable to the full
extent of the original grant, and (f) such other additional benefits as the
Committee deems appropriate shall apply, subject in each case to any terms and
conditions contained in the Award Agreement evidencing such Award. For purposes
of the Plan, a “Change of Control” shall mean an event described in an Award
Agreement evidencing the Award or such other event as determined in the sole
discretion of the Board. Notwithstanding any other provision of the Plan, the
Committee, in its discretion, may determine that, upon the occurrence of a
Change of Control of the Company, each Option and Stock Appreciation Right
outstanding shall terminate within a specified number of days after notice to
the Participant, and/or that each Participant shall receive, with respect to
each Share subject to such Option or Stock Appreciation Right, an amount equal
to the excess of the Fair Market Value of such Share immediately prior to the
occurrence of such Change of Control over the exercise price per share of such
Option and/or Stock Appreciation Right; such amount to be payable in cash, in
one or more kinds of stock or property (including the stock or property, if any,
payable in the transaction) or in a combination thereof, as the Committee, in
its discretion, shall determine.

 

11.2.  Assumption Upon Change of Control.  Notwithstanding the foregoing, if in
the event of a Change of Control the successor company assumes or substitutes
for an Option, Stock Appreciation Right, Share of Restricted Stock or Other
Share-Based Award, then each outstanding Option, Stock Appreciation Right, Share
of Restricted Stock or Other Share-Based Award shall not be accelerated as
described in Sections 11.1(a), (c) and (e). For the purposes of this
Section 11.2, an Option, Stock Appreciation Right, Share of Restricted Stock or
Other Share-Based Award shall be considered assumed or substituted for if
following the Change of Control the award confers the right to purchase or
receive, for each Share subject to the Option, Stock Appreciation Right,
Restricted Stock Award or Other Share-Based Award immediately prior to the
Change of Control, the consideration (whether stock, cash or other securities or
property) received in the transaction constituting a Change of Control by
holders of Shares for each Share held on the effective date of such transaction
(and if holders were offered a choice of consideration, the type of
consideration chosen by the holders of a majority of the outstanding shares);
provided, however, that if such consideration received in the transaction
constituting a Change of Control is not solely common stock of the successor
company, the Committee may, with the consent of the successor company, provide
that the consideration to be received upon the exercise or vesting of an Option,
Stock Appreciation Right, Restricted Stock Award or Other Share-Based Award, for
each Share subject thereto, will be solely common stock of the successor company
substantially equal in fair market value to the per share consideration received
by holders of Shares in the transaction constituting a Change of Control. The
determination of such substantial equality of value of consideration shall be
made by the Committee in its sole discretion and its determination shall be
conclusive and binding. Notwithstanding the foregoing, on such terms and
conditions as may be set forth in an Award Agreement, in the event of a
termination of a Participant’s employment in such successor company within a
specified time period following such Change in Control, each Award held by such
Participant at the time of the Change in Control shall be accelerated as
described in Sections 11.1(a), (c) and (e).

   

12. GENERALLY APPLICABLE PROVISIONS

12.1.  Amendment and Termination of the Plan.  The Board may, from time to time,
alter, amend, suspend or terminate the Plan as it shall deem advisable, subject
to any requirement for shareholder approval imposed by applicable law, including
the rules and regulations of the NASDAQ Stock Market provided that the Board may
not amend the Plan in any manner that would result in noncompliance with
Rule 16b-3 of the Exchange Act; and further provided that the Board may not,
without the approval of the Company’s shareholders, amend the Plan to
(a) increase the number of Shares that may be the subject of Awards under the
Plan (except for adjustments pursuant to Section 12.2), (b) expand the types of
awards available under the Plan, (c) materially expand the class of persons
eligible to participate in the Plan, (d) amend any provision of Section 5.3,
(e) increase the maximum permissible term of any Option specified by Section 5.4
or the maximum permissible term of a Freestanding Stock Appreciation Right
specified by Section 6.2(g), or (f) amend any provision of Section 10.4. The
Board may not, without the approval of the Company’s shareholders, take any
other action with respect to an Option or Stock Appreciation Right that would be
treated as a repricing under the rules and regulations of the NASDAQ Stock
Market, including a reduction of the exercise price of an Option or the grant
price of a Stock Appreciation Right or the exchange of an Option or Stock
Appreciation Right for cash or another Award. In addition, no amendments to, or
termination of, the Plan shall in any way impair the rights of a Participant
under any Award previously granted without such Participant’s consent.

 

12.2.  Adjustments.  In the event of any merger, reorganization, consolidation,
recapitalization, dividend or distribution (whether in cash, shares or other
property, other than a regular cash dividend), stock split, reverse stock split,
spin-off or similar transaction or other change in corporate structure affecting
the Shares or the value thereof, such adjustments and other substitutions shall
be made to the Plan and to Awards as the Committee, in its sole discretion,
deems equitable or appropriate taking into consideration the accounting and tax
consequences, including such adjustments in the aggregate number, class and kind
of securities that may be delivered under the Plan, the Limitations, the maximum
number of Shares that may be issued as incentive stock options and, in the
aggregate or to any one Participant, in the number, class, kind and option or
exercise price of securities subject to outstanding Awards granted under the
Plan and, in the aggregate or to any one Participant, in the number, class, kind
and option or exercise price of securities subject to outstanding Awards granted
under the Plan (including, if the Committee deems appropriate, the substitution
of similar options to purchase the shares of, or other awards denominated in the
shares of, another company) as the Committee may determine to be appropriate in
its sole discretion; provided, however, that the number of Shares subject to any
Award shall always be a whole number.

 

12.3.  Transferability of Awards.  Except as provided below, and except as
otherwise authorized by the Committee in an Award Agreement, no Award and no
Shares subject to Awards described in Article 8 that have not been issued or as
to which any applicable restriction, performance or deferral period has not
lapsed, may be sold, assigned, transferred, pledged or otherwise encumbered,
other than by will or the laws of descent and distribution, and such Award may
be exercised during the life of the Participant only by the Participant or the
Participant’s guardian or legal representative.

 

12.4.  Termination of Employment.  The Committee shall determine and set forth
in each Award Agreement whether any Awards granted in such Award Agreement will
continue to be exercisable, and the terms of such exercise, on and after the
date that a Participant ceases to be employed by or to provide services to the
Company or any Subsidiary (including as a Director), whether by reason of death,
disability, voluntary or involuntary termination of employment or services, or
otherwise. The date of termination of a Participant’s employment or services
will be determined by the Committee, which determination will be final.

   

13. MISCELLANEOUS

13.1.  Tax Withholding.  The Company shall have the right to make all payments
or distributions pursuant to the Plan to a Participant (or a Permitted Assignee
thereof) (any such person, a “Payee”) net of any applicable federal, state and
local taxes required to be paid or withheld as a result of (a) the grant of any
Award, (b) the exercise of an Option or Stock Appreciation Right, (c) the
delivery of Shares or cash, (d) the lapse of any restrictions in connection with
any Award or (e) any other event occurring pursuant to the Plan. The Company or
any Subsidiary shall have the right to withhold from wages or other amounts
otherwise payable to such Payee such withholding taxes as may be required by
law, or to otherwise require the Payee to pay such withholding taxes. If the
Payee shall fail to make such tax payments as are required, the Company or its
Subsidiaries shall, to the extent permitted by law, have the right to deduct any
such taxes from any payment of any kind otherwise due to such Payee or to take
such other action as may be necessary to satisfy such withholding obligations.
The Committee shall be authorized to establish procedures for election by
Participants to satisfy such obligation for the payment of such taxes by
tendering previously acquired Shares (either actually or by attestation, valued
at their then Fair Market Value), or by directing the Company to retain Shares
(up to the Participant’s minimum required tax withholding rate or such other
rate that will not trigger a negative accounting impact) otherwise deliverable
in connection with the Award.

 

13.2.  Right of Discharge Reserved; Claims to Awards.  Nothing in the Plan nor
the grant of an Award hereunder shall confer upon any Employee or Director the
right to continue in the employment or service of the Company or any Subsidiary
or affect any right that the Company or any Subsidiary may have to terminate the
employment or service of (or to demote or to exclude from future Awards under
the Plan) any such Employee or Director at any time for any reason. Except as
specifically provided by the Committee, the Company shall not be liable for the
loss of existing or potential profit from an Award granted in the event of
termination of an employment or other relationship. No Employee or Participant
shall have any claim to be granted any Award under the Plan, and there is no
obligation for uniformity of treatment of Employees or Participants under the
Plan.

 

13.3.  Prospective Recipient.  The prospective recipient of any Award under the
Plan shall not, with respect to such Award, be deemed to have become a
Participant, or to have any rights with respect to such Award, until and unless
such recipient shall have executed an agreement or other instrument evidencing
the Award and delivered a copy thereof to the Company, and otherwise complied
with the then applicable terms and conditions of the Plan and the Award
Agreement.

 

13.4.  Substitute Awards.  Notwithstanding any other provision of the Plan, the
terms of Substitute Awards may vary from the terms set forth in the Plan to the
extent the Committee deems appropriate to conform, in whole or in part, to the
provisions of the awards in substitution for which they are granted.

 

13.5.  Cancellation of Award.  Notwithstanding anything to the contrary
contained herein, an Award Agreement may provide that the Award shall be
canceled if the Participant, without the consent of the Company, while employed
by the Company or any Subsidiary or after termination of such employment or
service, engages in activity that violates any agreement between the Company or
any Subsidiary and Participant, including any agreement not to compete with the
Company, as determined by the Committee in its sole discretion. The Committee
may provide in an Award Agreement that if within the time period specified in
the Agreement the Participant establishes a relationship with a competitor or
engages in an activity referred to in the preceding sentence, the Participant
will forfeit any gain realized on the vesting or exercise of the Award and must
repay such gain to the Company.

 

13.6.  Stop Transfer Orders.  All certificates for Shares delivered under the
Plan pursuant to any Award shall be subject to such stop-transfer orders and
other restrictions as the Committee may deem advisable under the rules,
regulations and other requirements of the Securities and Exchange Commission,
any stock exchange upon which the Shares are then listed, and any applicable
federal or state securities law, and the Committee may cause a legend or legends
to be put on any such certificates to make appropriate reference to such
restrictions.

 

13.7.  Nature of Payments.  All Awards made pursuant to the Plan are in
consideration of services performed or to be performed for the Company or any
Subsidiary, division or business unit of the Company. Any income or gain
realized pursuant to Awards under the Plan and any Stock Appreciation Rights
constitute a special incentive payment to the Participant and shall not be taken
into account, to the extent permissible under applicable law, as compensation
for purposes of any of the employee benefit plans of the Company or any
Subsidiary except as may be determined by the Committee or by the Board or board
of directors of the applicable Subsidiary.

 

13.8.  Other Plans.  Nothing contained in the Plan shall prevent the Board from
adopting other or additional compensation arrangements, subject to shareholder
approval if such approval is required; and such arrangements may be either
generally applicable or applicable only in specific cases.

 

13.9.  Severability.  If any provision of the Plan shall be held unlawful or
otherwise invalid or unenforceable in whole or in part by a court of competent
jurisdiction, such provision shall (a) be deemed limited to the extent that such
court of competent jurisdiction deems it lawful, valid and/or enforceable and as
so limited shall remain in full force and effect, and (b) not affect any other
provision of the Plan or part thereof, each of which shall remain in full force
and effect. If the making of any payment or the provision of any other benefit
required under the Plan shall be held unlawful or otherwise invalid or
unenforceable by a court of competent jurisdiction, such unlawfulness,
invalidity or unenforceability shall not prevent any other payment or benefit
from being made or provided under the Plan, and if the making of any payment in
full or the provision of any other benefit required under the Plan in full would
be unlawful or otherwise invalid or unenforceable, then such unlawfulness,
invalidity or unenforceability shall not prevent such payment or benefit from
being made or provided in part, to the extent that it would not be unlawful,
invalid or unenforceable, and the maximum payment or benefit that would not be
unlawful, invalid or unenforceable shall be made or provided under the Plan.

 

13.10.  Construction.  As used in the Plan, the words “include” and “including,”
and variations thereof, shall not be deemed to be terms of limitation, but
rather shall be deemed to be followed by the words “without limitation.”

 

13.11.  Unfunded Status of the Plan.  The Plan is intended to constitute an
“unfunded” plan for incentive compensation. With respect to any payments not yet
made to a Participant by the Company, nothing contained herein shall give any
such Participant any rights that are greater than those of a general creditor of
the Company. In its sole discretion, the Committee may authorize the creation of
trusts or other arrangements to meet the obligations created under the Plan to
deliver the Shares or payments in lieu of or with respect to Awards hereunder;
provided, however, that the existence of such trusts or other arrangements is
consistent with the unfunded status of the Plan.

 

13.12.  Governing Law.  The Plan and all determinations made and actions taken
thereunder, to the extent not otherwise governed by the Code or the laws of the
United States, shall be governed by the laws of the State of Washington, without
reference to principles of conflict of laws, and construed accordingly.

 

13.13.  Effective Date; Termination.  The amendment and restatement of the Plan
shall be effective on the date of the approval of the Plan’s amendment and
restatement by the holders of the shares entitled to vote at a duly constituted
meeting of the shareholders of the Company. The amendment and restatement of the
Plan shall be null and void and of no effect if the foregoing condition is not
fulfilled. Awards may be granted under the Plan at any time and from time to
time on or prior to the tenth anniversary of the effective date of the Plan, on
which date the Plan will expire except as to Awards then outstanding under the
Plan. Such outstanding Awards shall remain in effect until they have been
exercised or terminated, or have expired.

 

13.14.  Foreign Employees.  Awards may be granted to Participants who are
foreign nationals or employed outside the United States, or both, on such terms
and conditions different from those applicable to Awards to Employees employed
in the United States as may, in the judgment of the Committee, be necessary or
desirable in order to recognize differences in local law or tax policy. The
Committee also may impose conditions on the exercise or vesting of Awards in
order to minimize the Company’s obligation with respect to tax equalization for
Employees on assignments outside their home country.

 

13.15.  Compliance with Section 409A of the Code.  This Plan is intended to
comply and shall be administered in a manner that is intended to comply with
Section 409A of the Code and shall be construed and interpreted in accordance
with such intent. To the extent that an Award or the payment, settlement or
deferral thereof is subject to Section 409A of the Code, the Award shall be
granted, paid, settled or deferred in a manner that will comply with
Section 409A of the Code, including regulations or other guidance issued with
respect thereto, except as otherwise determined by the Committee. Any provision
of this Plan that would cause the grant of an Award or the payment, settlement
or deferral thereof to fail to satisfy Section 409A of the Code shall be amended
to comply with Section 409A of the Code on a timely basis, which may be made on
a retroactive basis, in accordance with regulations and other guidance issued
under Section 409A of the Code.

 

13.16.  Captions.  The captions in the Plan are for convenience of reference
only, and are not intended to narrow, limit or affect the substance or
interpretation of the provisions contained herein

 

13.17.  Conditions to Issuance of Shares.  The granting of Awards and the
issuance of Shares under the Plan shall be subject to all applicable laws,
rules, and regulations, and to such approvals by any governmental agencies or
national securities exchanges as may be necessary or appropriate. Shares (or if
applicable, cash or other property) shall not be issued pursuant to an Award
unless, as determined by the Company, the issuance and delivery of the Shares
(or if applicable, cash or other property) complies with all such laws, rules,
regulations and approvals.

